Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application claims foreign application REPLBLIC OF KOREA 10-2019-0010539 (filed 1/28/2019).


Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 8/27/2021 is acknowledged. Claims 9-12 were previously withdrawn for examination because they draw to nonelected invention, since the elected product is found allowable, therefore claims drawn to non-elected invention that requiring all the limitations of the allowable claim are rejoined for examination, which are subsequently found allowable..
Claims 1-14 are under examination. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph R. Baker, Jr. on 2/1/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 5-8. 


Claim Status
	Claims 1-4 and 9-14 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BIN SHEN/Primary Examiner, Art Unit 1653